Name: Commission Regulation (EEC) No 835/88 of 29 March 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/24 Official Journal of the European Communities 30 . 3 . 88 COMMISSION REGULATION (EEC) No 835/88 of 29 March 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to. the Act of Accession of Spain and Portugal , Whereas, pursuant to the provisions of Article 9 (1 ) of Regulation (EEC) No 1837/80, for the week beginning 7 March 1988, the variable slaughter premium for sheep certified as eligible in the United Kingdom is to be in accordance with the amounts fixed in the Annexes hereto ; whereas, for that week, in the light of the Judg ­ ment of the Court of Justice of 2 February 1988 in Case 61 /86, the provisions of Article 9 (3) of Regulation (EEC) No 1837/80 and of Article 4 of Regulation (EEC) No 1633/84 lead to the amounts to be charged on products, leaving region 5, being fixed in accordance with those Annexes ; Whereas, as regards the controls necessary for the appli ­ cation of the provisions relating to the said amounts, the system of controls provided for by Regulation (EEC) No 1633/84 should be maintained without prejudice to the preparation of any more specific provisions following the abovementioned Judgment of the Court of Justice, Having regard to Council Regulation (EEC) No 1837/80 of 27" June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1 860/86 (4), and in particular Articles 3 (1 ) and 4 (1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 7 March 1988, the level of the premium and the amount , to be charged on products leaving that region ; Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80, for the variable slaughter premium during the week beginning 7 March 1988, the level of the premium is fixed at 125,893 ECU/100 kilograms of estimated or actual dressed carcase weight within the limits laid down by Article 1 (1 ) (b) of Regulation (EEC) No 1633/84. Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1 837/80 which left the territory of region 5 during the week beginning 7 March 1988 , the amounts to be charged shall be equivalent to those fixed in the Annexes hereto. sion : Whereas Council Regulation (EEC) No 2658/87 (*) intro ­ duced from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the previous nomenclature ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 March 1988 . (') OJ No L 183, 16. 7. 1980, p. 1 . (A OJ No L 373, 31 . 12. 1987, p . 1 . (3) OJ No L 154, 9. 6. 1984, p. 27. (4) OJ No L 161 , 17. 6. 1986, p. 25. (*) OJ No L 256, 7. 9. 1987, p. 1 . 30. 3. 88 Official Journal of the European Communities No L 85/25 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 85/26 Official Journal of the European Communities 30 . 3 . 88 ANNEX Amount to be charged for products leaving region 5 during the week commencing 7 March 1988 (ECU/100 kg) CN code / Amounts A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified in Article 4 (4) of Regulation (EEC) No 1 633/84 (') Live weight Live weight 0104 10 90 ' 59,170 0 0104 20 90 0 Net weight Net weight 0204 10 00 125,893 i 0 0204 21 00 125,893 0 0204 50 11 Il 0 0204 22 10 88,125 0204 22 30 138,482 0204 22 50 163,661 l 0204 22 90 163,661 0204 23 00 229,125 0204 30 00 94,420 0204 41 00 94,420 0204 4210 66,094 0204 42 30 103,862 0204 42 50 122,746 0204 42 90 122,746 0204 43 00 171,844 0204 50 13 Il 0 0204 50 15 |1 0 0204 50 19 || 0 0204 50 31 0 0204 50 39 || 0 0204 50 51 \ 0 0204 50 53 I 0 0204 50 55 0 0204 50 59 \ 0 0204 50 71 0 0204 50 79 0 0210 90 11 163,661 0210 90 19 229,125 1602 90 71  unboned (bone-in)  boned or boneless 163,661 229,125 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.